DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 08/08/2022, have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 102 of claims 1, 2, 4-8, 10, and 12-19 as being anticipated by Graham et al. (Graham, K.R.; Yang, Y.; Sommer, J.R.; Shelton, A.H.; Schanze, K.S.; Xue, J.; Reynolds, J.R., 2011, Extended Conjugation Platinum(II) Porphyrins for use in Near-Infrared Emitting Organic Light Emitting Diodes, Chem. Mater. 23, 5305-5312), and the rejection under 35 U.S.C. 103 of claim 20 as being unpatentable over Graham et al. in view of Zhou et al. (US 2013/0096270 A1).
	Claims 1, 4-5, 7, 9, and 11 have been amended.
	Claims 1-2, and 4-20 are pending in the application.
	
Response to Arguments
Applicant's arguments with respect to the rejections over Lindsey et al. (US Pat. No. 6,420,648 B1) have been fully considered but they are not persuasive. 
With respect to Applicant’s argument that the compound of Lindsey must exist as at least a dimer, Examiner disagrees.
The compounds of Formula X are for monomers used to arrive at the dimer compound and an artisan of ordinary skill would recognize that a monomer must be present to synthesize a dimer or polymeric compound and the very existence of a dimer implies that the compound existed first as a single monomer unit.
With respect to Applicant’s argument that the porphyrinic molecule must contain at least one substituent which is a reactive group to link the macrocycle to the substrate or to another porphyrinic macrocycle, it is noted that Lindsey also teaches that pigments may be joined by direct C-C bond and no linker may be present (Col. 16, lines 22-23). 
Additionally, Lindsey also teaches that the linking group may be present at any of S1 through S16 and is not limited to being located at S’ (Col. 25, lines 1-4). These linking groups include alkoxy (Col. 24, line 63), which is both a known reactive polymerizable group, and can be found in the claimed invention.
A reinterpretation of the prior art is given below to explain how the prior art still reads on the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey et al. (US  Pat. No. 6,420,648 B1).
With respect to claim 1, Lindsey teaches a chromophore composition comprising porphyrinic macrocycles (abstract). Lindsey gives a general formula to form the porphyrinic macrocycles in Formula X (col. 22, line 27), which is pictured below.

    PNG
    media_image1.png
    299
    472
    media_image1.png
    Greyscale

In this formula, M is platinum (Col. 24, lines 1-2), K1-K4 are nitrogen (Col. 24, lines 8-10), S9-S12 are an alkoxy group (Col. 24, line 16), and the pairs S1 and S2, S3 and S4, S5 and S6, and S7 and S8 form the annulated arene naphthalene (col. 27, lines 21-23, see also formula XXIV and the definitions in Col. 24 lines 8-10 and Col. 26, lines 61-64). This forms the compound below.

    PNG
    media_image2.png
    537
    534
    media_image2.png
    Greyscale

This compound reads on instant Formula 1 when M is platinum, rings A1-A4 are each a naphthalene group, R1 to R4 are hydrogen, and R11-R14 are a C1 alkoxy (methoxy) groups.
Lindsey includes each element claimed, with the only difference between the claimed invention and Lindsey being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a light harvesting array useful for the manufacture of devises such as solar cells (abstract), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Lindsey teaches the organometallic compound of claim 1 and M is platinum, as discussed above.
With respect to claim 4, Lindsey teaches the organometallic compound of claim 1, and rings A1-A4 are each represented by formula 2-2  (a naphthalene group) as discussed above.
With respect to claims 5-8, Lindsey teaches the organometallic compound of claim 1, and R1 to R4 are hydrogen atoms, and R11 to R14 are a C1 alkoxy (methoxy) group, as discussed above.
With respect to claim 9, Lindsey teaches the organometallic compound of claim 1, as discussed above. Lindsey also teaches that each of S9-S12, which are analogous to instant R11-R14, are an alkoxy group (Col. 24, line 16). When S9-S12 are methoxy groups, it forms a compound which reads on the instant claim when R11 to R14 are  each -O(Q1)-, and Q1 is a C1 alkyl group. 
With respect to claim 10, Lindsey teaches the organometallic compound of claim 1, as discussed above. Lindsey also teaches that each of S9-S12, which are analogous to instant R11-R14 are selected independently, such that S9 and S10 could be a cyclopentyl group (Col. 24, line 16), and S11 and S12 are methoxy groups. When these selections are made, they form a compound which reads on condition b of the claim when R11 and R14 are identical and different from R12 and R13 and R12 and R13 are identical.
With respect to claim 11, Lindsey teaches the organometallic compound of claim 1, as discussed above, and the compound is identical to instant Compound 82.
With respect to claim 12, Lindsey is silent to the emissive wavelength of the compound being a maximum emission wavelength in a range of 720 nm to 2,500 nm. However, this compound is interpreted to meet the requirements of the instant claim through it’s use as a preferred embodiment of the invention in compound 82 on page 28 of the instant specification.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey et al. (US  Pat. No. 6,420,648 B1) as applied to claims 1-12 above, and further in view of Thompson et al. (US Pat. No. 6,413,656 B1).
With respect to claim 13, Lindsey teaches the organometallic compound of claim 1, however, Lindsey does not teach the porphyrin molecule is in an organic light-emitting diode.
Thompson teaches organic light emitting devices which comprise a phosphorescent porphyrin compound in the emissive layer (abstract and formula II).
Thompson teaches a general structure for an OLED device comprising an anode, a hole transporting layer, an emissive layer, an electron transporting layer, and a cathode layer (Col. 11, lines 1-10).
Thompson teaches that an advantage offered by platinum porphyrin compounds is that emission comes from a triplet state which provides the possibility of having energy transferred from non-emissive exciton triplet state to a triplet state that is capable of radiatively emitting this energy as phosphorescent radiation at a rate sufficient to satisfy the requirements of certain display devices (Col 6, lines 39-58).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the porphyrin compound of Lindsey in the emissive layer of an OLED device as taught by Thompson, in order to obtain an emissive compound which emits from a triplet state  at a rate sufficient to satisfy the requirements of certain display devices.
With respect to claim 14, Lindsey in view of Thompson teaches the organic light emitting device of claim 13, and the device comprises a first electrode (an anode), a second electrode (a cathode), a hole transport layer, an emission layer, and an electron transport layer, as discussed above.
With respect to claim 15, Lindsey in view of Thompson teaches the organic light emitting device of claim 13, and the emission layer comprises the organometallic compound, as discussed above.
With respect to claim 16, Lindsey in view of Thompson teaches the organic light emitting device of claim 15, as discussed above. Neither Lindsey nor Thompson teaches that the emission layer emits near-infrared phosphorescent light having a maximum emission wavelength in a range of 720 nm to 2,500 nm. However, the compound of parent claim 1 is interpreted to meet the requirements of the instant claim through its use as a preferred embodiment of the invention in compound 82 on page 28 of the instant specification, which would result in the claimed emissive wavelength.
With respect to claim 17, Lindsey in view of Thompson teaches the organic light emitting device of claim 14, and Thompson teaches the emission layer contains a carbazole ring-containing compound (polyvinylcarbazole, Col. 8, lines 7-8).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a carbazole containing compound in the emission layer, as demonstrated by Thompson.
With respect to claims 18 and 19, Lindsey in view of Thompson teaches the organic light emitting device of claim 13, and Thompson teaches that OLEDs may be used in flat panel displays (Col. 9, lines 18-20), which is an electronic device.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the OLED of Lindsey in view of Thompson in an apparatus such as a flat panel display, as taught by Thompson.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsey et al. (US  Pat. No. 6,420,648 B1) in view of Thompson et al. (US Pat. No. 6,413,656 B1) as applied to claims 13-19 above, and further in view of Zhou et al. (US 2013/0096270 A1).
With respect to claim 20, Lindsey in view of Thompson teaches the apparatus of claim 18, however, neither Lindsey nor Thompson specifically teach a thin-film transistor with a source and drain electrode electrically coupled to it.
Zhou teaches a porphyrin containing organic field effect transistor comprising a source electrode, a drain electrode, and an organic semiconductor layer comprising the porphyrin compound (paragraph 0065).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a source and drain electrode which are electrically coupled to the porphyrin containing thin film of Lindsey in view of Thompson, as Zhou teaches this was a device structure known prior to the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/Sean M DeGuire/Primary Examiner, Art Unit 1786